         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO



 SANDRA RODRÍGUEZ COTTO;
 RAFELLI GONZÁLEZ COTTO,

                 Plaintiffs,
                                                        Civil Action No.: 3:20-01235-PAD
         v.

 WANDA VÁZQUEZ GARCED, Governor of
 Puerto Rico; DENNISE NOEMÍ
 LONGO QUIÑONES, Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                 Defendants.



        REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                      PRELIMINARY INJUNCTION
                                        INTRODUCTION
       In times of emergency, governments often seek to suppress speech in the name of public

safety. But the First Amendment stands firmly for the principle that free speech and a free press

are essential to the security of an open society.

       Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González Cotto seek a preliminary

injunction against two provisions of the Law of the Puerto Rico Department of Public Safety, 25

L.P.R.A. §§ 3654(a) and (f), which make it a crime to share false information about emergency

conditions in Puerto Rico. Plaintiffs—investigative journalists who report frequently on the

COVID-19 public health emergency and the Government’s response to that emergency—argued

that the Challenged Provisions are unconstitutional for three independent reasons, any one of


                                                    1
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 2 of 21




which would justify a preliminary injunction: (1) the Challenged Provisions are substantially

overbroad, because they do not require the Government to demonstrate actual malice; (2) the

Challenged Provisions impose a content-based restriction on speech about matters of public

concern, and cannot survive strict (or even intermediate) scrutiny; and (3) the Challenged

Provisions are too vague for criminal restrictions on speech.

       Defendants Gov. Wanda Vázquez Garced, Secretary of Justice Dennise Noemí Longo

Quiñones, Secretary of Public Security Pedro Janer, and Police Commissioner Henry Escalera

(collectively, the “Government”) do not contest Plaintiffs’ first two claims. The Government

concedes that the Challenged Provisions do not include an actual malice requirement. It does not

dispute that the Challenged Provisions impose a content-based restriction on speech about matters

of public concern. And it makes no attempt to justify either deficiency.

       Instead, the Government argues principally that Plaintiffs lack standing to bring this lawsuit

because they have not been personally threatened with prosecution under the Challenged

Provisions. However, this attempt to evade judicial review runs up against decades of Supreme

Court and First Circuit precedent establishing that plaintiffs may bring a pre-enforcement

challenge to a statute that allegedly restricts their First Amendment rights, so long as the statute

has not fallen into desuetude.

       The Government’s arguments on the merits fare no better. First, it contends that the

Challenged Provisions are not substantially overbroad, but it fails to reconcile its position with the

First Circuit’s decision in Mangual v. Rotger-Sabat, 317 F.3d 45 (1st Cir. 2003), which held that

even criminal libel laws are facially unconstitutional if they do not include an actual malice

requirement for speech about public officials and public figures. If an actual malice requirement

is essential for criminal defamation laws, despite the limited First Amendment protection for



                                                  2
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 3 of 21




defamation, the requirement must also be essential to criminal restrictions on fully protected

speech about matters of public concern.

        Second, although the Government does not dispute that the Challenged Provisions impose

a content-based restriction on speech about emergency conditions in Puerto Rico, a topic of

immense public concern, it makes no attempt to carry its burden of demonstrating that the

Challenged Provisions survive strict scrutiny. The Government has not demonstrated that the

Challenged Provisions are necessary to maintain public order and public health, and it has done

nothing to rebut the strong First Amendment presumption that counterspeech, rather than

censorship, is the appropriate response to any concerns about false information.

        Third, instead of addressing the substance of Plaintiffs’ vagueness challenge, the

Government simply repeats the statutory elements of the Challenged Provisions and insists they

are not vague. The Government’s interpretation of 25 L.P.R.A. § 3654(a) does nothing to alleviate

the statute’s capacious ambiguity, which could conceivably encompass speech on just about any

matter of public concern during an emergency. And the Government does not even attempt to

clarify 25 L.P.R.A. § 3654(f)’s mens rea requirement. The net result is that the Challenged

Provisions effectively deter all manner of speech about emergency conditions in Puerto Rico, and

law enforcement officers enjoy dangerously broad discretion to pursue their personal predilections.

        Finally, the Government fails to rebut the strong presumption that Plaintiffs’ likelihood of

success on the merits of their constitutional claims entails their success on the other preliminary

injunction factors. Plaintiffs’ decision to self-censor, in the face of a credible threat of prosecution

under the Challenged Provisions, is sufficient to establish irreparable harm. And both the balance

of hardships and the public interest support a preliminary injunction vindicating the First

Amendment rights of the free press, which is a public good. Although the Government argues that



                                                   3
          Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 4 of 21




granting a preliminary injunction would undermine public safety, its ipse dixit cannot overcome

the deep skepticism the First Amendment requires whenever the Government proposes to

criminalize speech on matters of public concern. Additionally, because a preliminary injunction

would vindicate Plaintiffs’ First Amendment rights and the public interest, the Court should waive

any bond requirement under Federal Rule of Civil Procedure 65(c).

                                             ARGUMENT
    I.      Plaintiffs Have Article III Standing Under the Relaxed Standard Applied to Pre-
            Enforcement First Amendment Challenges to Criminal Restrictions on Speech.

         The Government argues at length that Plaintiffs lack standing to bring this lawsuit because

they have not yet been personally threatened with prosecution, but the Government does not

address the test applied to pre-enforcement First Amendment challenges. “[I]t is not necessary that

[a plaintiff] first expose himself to actual arrest or prosecution to be entitled to challenge a statute

that he claims deters the exercise of his constitutional rights.” Steffel v. Thompson, 415 U.S. 452,

459 (1974). In the context of facial pre-enforcement challenges, the Supreme Court has “held that

a plaintiff satisfies the injury-in-fact requirement where he alleges ‘[1] an intention to engage in a

course of conduct arguably affected with a constitutional interest, but [2] proscribed by a statute,

and [3] there exists a credible threat of prosecution thereunder.’” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 159 (2014) (quoting Babbitt v. United Farm Workers Nat’l Union, 442

U.S. 289, 298 (1979)). Plaintiffs easily satisfy all three prongs of this relaxed standard.

         First, Plaintiffs’ intended speech is “arguably affected with a constitutional interest.” Id. at

161 (citation and internal quotation marks omitted). Plaintiffs have alleged an intention to continue

reporting on emergency conditions in Puerto Rico, including the COVID-19 public health crisis,

and the government’s response to such emergencies. Declaration of Sandra D. Rodríguez Cotto ¶

25, Dkt. No. 1-3; Declaration of Rafelli González Cotto ¶ 10, Dkt. No. 1-4. Reporting on


                                                    4
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 5 of 21




“subject[s] of legitimate news interest” constitutes speech on “matters of public concern,” which

lies “at the heart of the First Amendment’s protection. Snyder v. Phelps, 562 U.S. 443, 453 (2007)

(citations and internal quotation marks omitted). See also Mangual, 317 F.3d at 64 (stating that

reporting on police corruption sits “at the heart of the First Amendment protections of speech and

the press”).

       Second, Plaintiffs’ intended speech “is ‘arguably . . . proscribed by [the] statute’ they wish

to challenge,” because the Challenged Provisions “cover[] the subject matter of [Plaintiffs’]

intended speech.” Susan B. Anthony List, 573 U.S. at 162 (citation omitted) (first two alterations

in original). The Challenged Provisions make it a crime to “spread rumors or give false alarms

about non-existent abnormalities” during an emergency, 25 L.P.R.A. § 3654(a), Dkt. No. 10-1, or

to transmit “false information” about “any proclamation or executive order decreeing a state of

emergency or disaster or curfew,” id. § 3654(f), Dkt. No. 10-2. Although Plaintiffs certainly do

not intend to transmit false statements, they are reasonably concerned that they could be prosecuted

for statements they believe to be true, either because the statements might contain inadvertent

inaccuracies or because the government might dispute the truth of Plaintiffs’ reporting. Rodríguez

Cotto Decl. ¶ 27, Dkt. No. 1-3; González Cotto Decl. ¶ 14, Dkt. No. 1-4.

       This is sufficient to establish standing. “[A] plaintiff who wishes to challenge the

constitutionality of a law” prohibiting false statements need not “confess that he will in fact violate

that law,” so long as his intended speech could “arguably” be construed to violate the law. Susan

B. Anthony List, 573 U.S. at 163. Both the Supreme Court and the First Circuit have recognized

that a plaintiff who intends to publish the truth runs the risk of prosecution under laws prohibiting

false statements. In Susan B. Anthony List, for example, the Supreme Court held that the plaintiff

had standing to bring a pre-enforcement challenge to a law prohibiting false statements about a



                                                  5
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 6 of 21




candidate’s voting record, even though the plaintiff believed in the truth of its allegations. Id.

Similarly, in Babbitt v. United Farm Workers National Union, the Supreme Court held that the

plaintiff had standing to challenge a statute criminalizing false statements in certain consumer

publicity campaigns, even though the plaintiff did “not plan to propagate untruths.” 442 U.S. at

301–02. And, in Mangual, the First Circuit held that an investigative reporter had pre-enforcement

standing to challenge Puerto Rico’s criminal libel law, even though he did not intend to libel the

subjects of his reporting. 317 F.3d at 60.

        Finally, Plaintiffs confront a credible threat of prosecution under the Challenged

Provisions. Susan B. Anthony List, 573 U.S. at 164. “As to whether a First Amendment plaintiff

faces a credible threat of prosecution, the evidentiary bar that must be met is extremely low.

‘[C]ourts will assume a credible threat of prosecution in the absence of compelling contrary

evidence.’” Mangual, 317 F.3d at 57 (alteration in original) (quoting N.H. Right to Life Political

Action Comm. v. Gardner, 99 F.3d 8, 15 (1st Cir. 1998)). “The Supreme Court has often found

standing to challenge criminal statutes on First Amendment grounds even when those statutes have

never been enforced.” Id. (emphasis added) (citing Babbitt, 442 U.S. at 302; Doe v. Bolton, 410

U.S. 179, 188 (1973)). Instead, “[a] finding of no credible threat of prosecution under a criminal

statute requires a long institutional history of disuse, bordering on desuetude.” Id. (citing Poe v.

Ullman, 367 U.S. 497, 507 (1961) (denying standing on the basis of an eighty-year-old “tacit

agreement” by the state not to prosecute under the challenged statute)).

        Here, the Government cannot demonstrate that the Challenged Provisions have fallen into

desuetude. 25 L.P.R.A. § 3654(a) was enacted three years ago, and 25 L.P.R.A. § 3654(f) was

enacted two months ago. See Mangual, 317 F.3d at 58 (“Puerto Rico's criminal libel statute is not

an antiquated and moribund statute; it is less than thirty years old.”); R.I. Ass’n of Realtors, Inc. v.



                                                   6
          Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 7 of 21




Whitehouse, 199 F.3d 26, 32 (1st Cir. 1999) (finding a credible threat of prosecution under a statute

that had never been enforced, in part because it had been enacted “only twenty years ago”).

Furthermore, Defendants “do not argue that the statute is not in current use; they cannot, for it has

been recently used.” Mangual, 317 F.3d at 58. Just last month, the Government was in court

prosecuting Pastor José Luis Rivera Santiago for violating 25 L.P.R.A. § 3654(a). Taken together,

these facts are more than sufficient to establish a credible threat of prosecution under the

“extremely low” threshold for pre-enforcement First Amendment challenges.

         Although the Government asserts that it has not yet threatened Plaintiffs or other journalists

with prosecution under the Challenged Provisions, that is hardly material. Mangual, 317 F.3d at

58 (“[E]ven discounting Rivera’s threat of prosecution, Mangual has shown a credible threat of

prosecution for continuing his work as a journalist.”). “[P]redicting the future from the past is

perilous business,” especially when the record is so thin. R.I. Ass’n of Realtors, 199 F.3d at 32.

The Challenged Provisions do not “carve out any exception for journalists.” Mangual, 317 F.3d at

58. And, if the Government is willing to prosecute a pastor under the Challenged Provisions, there

is no reason to believe it would never prosecute a journalist. Indeed, even if the Government

disavowed any intention to prosecute journalists under the Challenged Provisions, there would be

nothing to prevent the Government from changing its mind at a later date. See, e.g., Vt. Right to

Life Comm., Inc. v. Sorrell, 221 F.3d 376, 383 (2d Cir. 2000).

   II.      Plaintiffs Are Likely to Succeed on the Merits.

         The Government misses the point when it argues that false statements of fact are entitled

to little constitutional protection. Gov’t Br. at 18–19, Dkt. No. 13. The principal danger posed by

the Challenged Provisions is not that they will deter people from publishing deliberately false




                                                   7
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 8 of 21




statements of fact, but that they threaten to chill a great deal of truthful speech and give the

Government far too much power to criminalize speech on matters of immense public concern.

        Furthermore, the Court need not “go beyond the statute’s facial requirements” to adjudicate

Plaintiffs’ claims. Id. at 27. The Challenged Provisions are defective on their face, for at least three

reasons: (1) they do not include an actual malice requirement; (2) they impose a content-based

restriction on speech about emergency conditions in Puerto Rico; and (3) their terms are

unconstitutionally vague. Any one of these defects suffices to establish Plaintiffs’ likelihood of

success on the merits, and the Government does not even dispute the first two.

            A. The Challenged Provisions Are Facially Unconstitutional Because They Do
               Not Include an Actual Malice Requirement.

        This case must be considered “against the background of a profound national commitment

to the principle that debate on public issues should be uninhibited, robust, and wide-open.” N.Y.

Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). Laws criminalizing false speech inevitably deter

true speech. Since “erroneous statement is inevitable in free debate,” people naturally fear

prosecution for inadvertent inaccuracies and steer wide of the unlawful zone. Id. at 271. Even those

who are confident in their convictions may “doubt whether [the truth] can be proved in court or

fear of the expense of having to do so.” Id. at 279. “Truth may not be the subject of either civil or

criminal sanctions where discussion of public affairs is concerned. And since erroneous statement

. . . must be protected if the freedoms of expression are to have the breathing space that they need

to survive, only those false statements made with the high degree of awareness of their probable

falsity . . . may be the subject of either civil or criminal sanctions.” Garrison v. Louisiana, 379

U.S. 64, 74 (1964) (citation omitted).

        Applying this principle, the First Circuit has held that criminal defamation laws are

facially unconstitutional if they do not require the government to demonstrate actual malice with

                                                   8
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 9 of 21




respect to defamation of public officials and public figures, given the tendency of such laws to

chill speech on matters of public concern. See Mangual, 317 F.3d at 66 (“Section 4101, on its

face, is constitutionally deficient, in that it does not require that the New York Times and

Garrison standard of actual malice be proven in order for a statement disparaging a public

official or figure to be successfully prosecuted.” (citing Garrison, 379 U.S. at 74)). Accord Fitts

v. Kolb, 779 F. Supp. 1502 (D.S.C. 1991); I.M.L. v. State, 61 P.3d 1038 (Utah 2002); Parmelee

v. O’Neel, 186 P.3d 1094 (Wash. Ct. App. 2008), rev’d in part on other grounds, 229 P.3d 723

(Wash. 2010) (en banc). The Challenged Provisions are unconstitutional for the same reason.

       The Government does not dispute that the Challenged Provisions lack an actual malice

requirement. See Gov’t Br. at 19–22, Dkt. No. 13. Nor does it dispute that the Challenged

Provisions are addressed to speech on matters of immense public concern—namely, emergency

conditions in Puerto Rico. See Snyder, 562 U.S. at 453. Instead, the Government attempts to

distinguish Mangual on the ground that it concerned a criminal defamation law, whereas the

Challenged Provisions are not targeted at defamation. Gov’t Br. at 14–15, Dkt. No. 13. Far from

saving the Challenged Provisions, this distinction further condemns them. An actual malice

requirement is necessary to ensure adequate breathing space for free expression even when the law

at issue is addressed to defamation, which has traditionally been recognized as one of the few,

narrowly-defined exceptions to the First Amendment’s broad protection for speech of all kinds.

See United States v. Alvarez, 567 U.S. 709, 717, 719 (2012). Non-defamatory speech on matters

of public concern, including speech on emergency conditions, is entitled to more constitutional

protection, not less. The Government impermissibly “seeks to convert a rule that limits liability




                                                  9
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 10 of 21




even in defamation cases where the law permits recovery for tortious wrongs into a rule that

expands liability in a different, far greater realm of discourse and expression.” Id. at 719.1

       The Government alternatively tries to analogize the Challenged Provisions to the sedition

law upheld in Schenck v. United States, citing Justice Holmes’s famous dictum that “[t]he most

stringent protection of free speech would not protect a man in falsely shouting fire in a theatre and

causing a panic.” 249 U.S. 47, 52 (1919). As Plaintiffs pointed out in their opening brief, “the clear

and present danger of [Schenck] [has] evolved into the modern incitement rule of Brandenburg v.

Ohio, 395 U.S. 444 (1969).” Denver Area Educ. Telecommunications Consortium, Inc. v. F.C.C.,

518 U.S. 727, 778 (1996) (parallel citations omitted). The Government has not demonstrated that

the Challenged Provisions satisfy Brandenburg’s incitement test. Nor could it, given that the

provisions are plainly not limited to speech that is intended and likely to produce imminent lawless

action. Brandenburg, 395 U.S. at 447–48. Even if the government could show that false speech

about emergency conditions in Puerto Rico had a tendency to provoke unlawful actions—and it

manifestly has not—that would not be a sufficient reason for banning it. Ashcroft v. Free Speech

Coal., 535 U.S. 234, 236 (2002).

       Nonetheless, the Government’s reference to Schenck is illuminating. It may be dangerous

to falsely shout “Fire!” in a crowded theater in order to cause a panic. But it is even more dangerous

to deter people from raising the alarm if they have reason to believe that a fire is breaking out. The

Challenged Provisions “present a grave hazard of discouraging the press from exercising the

constitutional guarantees. Those guarantees are not for the benefit of the press so much as for the

benefit of all of us.” Time, Inc. v. Hill, 385 U.S. 374, 389 (1967). By threatening criminal




1
 As discussed below, Section II.B infra, the Challenged Provisions would be unconstitutional
even if they included an actual malice requirement.
                                                 10
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 11 of 21




prosecution for spreading false information about emergency conditions in Puerto Rico, the

Challenged Provisions chill true reporting and discussion about emergencies. They thus threaten

to deprive the public of essential information in its moment of need.

           B. The Government Does Not Dispute that the Challenged Provisions Are
              Content-Based, and Has Not Shown That They Can Survive Strict Scrutiny.
       Even if the Challenged Provisions included an actual malice requirement, they would still

be facially unconstitutional because they impose content-based restrictions on speech about

matters of public concern. “[A]bove all else, the First Amendment means that government has no

power to restrict expression because of its message, its ideas, its subject matter, or its content.”

Police Dep’t of City of Chi. v. Mosley, 408 U.S. 92, 95 (1972). Facially content-based laws are

presumptively unconstitutional and receive strict judicial scrutiny. Reed v. Town of Gilbert, 135 S.

Ct. 2218, 2226–27 (2015). This “is the most demanding test known to constitutional law.” City of

Boerne v. Flores, 521 U.S. 507, 534 (1997).

        In Alvarez, a plurality of the Supreme Court held that content-based restrictions on false

speech trigger strict scrutiny because the government does not have the “authority to compile a list

of subjects about which false statements are punishable.” Alvarez, 567 U.S. at 723 (plurality

opinion). Furthermore, the Justices unanimously agreed that content-based restrictions on false

speech about matters of public concern trigger strict scrutiny because allowing “the state to be the

arbiter of truth” on such matters “would present a grave and unacceptable danger of suppressing

truthful speech.” Id. at 751–52 (Alito, J., dissenting); accord id. at 731–32 (Breyer, J., concurring

in the judgment).2




2
 A majority of the Justices agreed that content-based restrictions on false speech about matters
of private concern trigger at least intermediate scrutiny. See id. at 732 (opinion of Breyer, J.).
                                                 11
          Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 12 of 21




          Here, the Government does not dispute that the Challenged Provisions impose a content-

based restriction on speech about matters of significant public concern—namely, emergency

conditions in Puerto Rico. See Reed, 135 S. Ct. at 2227 (“Government regulation of speech is

content based if a law applies to particular speech because of the topic discussed or the idea or

message expressed.”). Nor does it dispute that strict scrutiny is appropriate under Alvarez. Indeed,

although the Government notes Plaintiffs’ content discrimination claim, Gov’t Br. at 5, Dkt. No.

13, it does not address it. Presumably, that is because the Government recognizes the futility of

contesting the issue.

          Under strict scrutiny, it is the Government’s burden to rebut the presumption of

unconstitutionality by demonstrating that the Challenged Provisions are “necessary to serve a

compelling state interest and . . . narrowly drawn to achieve that end.” Ark. Writers’ Project, Inc.

v. Ragland, 481 U.S. 221, 231 (1987). To carry its burden under strict scrutiny, the government

“must specifically identify an actual problem in need of solving, and the curtailment of free speech

must be actually necessary to the solution.” Brown v. Entm’t Merchants Ass’n, 564 U.S. 786, 799

(2011) (citations and internal quotation marks omitted). Moreover, the government must

demonstrate that any “plausible, less restrictive alternative would be ineffective” in achieving its

compelling goals. United States v. Playboy Entm’t Grp., 529 U.S. 803, 824 (2000). Finally, the

government’s showing must be supported by record evidence, not “anecdote and supposition.” Id.

at 822.

          Here, the Government has made no attempt to satisfy its burden under strict scrutiny.

Although the Government insists the law is necessary for public security, Gov’t Br. at 32, Dkt. No.

13, the “word ‘security’ is a broad, vague generality whose contours should not be invoked to

abrogate the fundamental law embodied in the First Amendment.” N.Y. Times Co. v. United States,



                                                12
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 13 of 21




403 U.S. 713, 719 (1971) (Black, J., concurring) (refusing to grant the government’s motion to

enjoin the publication of the Pentagon Papers during the Vietnam War). And, as the Supreme Court

recognized in Alvarez, “suppression of speech by the government can make exposure of falsity

more difficult, not less so.” 567 U.S. at 728. The Government’s brief is almost entirely devoid of

evidence demonstrating that false information about emergency conditions in Puerto Rico poses

such a threat to public order and safety that the Government must be granted the extraordinary

power of the censor.

        The one example that the Government does cite—the prosecution of Pastor José Luis

Rivera Santiago under 25 L.P.R.A. § 3654(a) for allegedly raising a false alarm about a rumored

government curfew order—does not help its case. See Gov’t Br. at 32, Dkt. No. 13. First, this is

exactly the sort of anecdotal reasoning that strict scrutiny forbids. See Playboy Entm’t Grp., 529

U.S. at 824. Second, the prosecution against Pastor Rivera Santiago was dismissed for lack of

probable cause, so it hardly demonstrates the utility of the Challenged Provisions. Finally, as

Plaintiffs pointed out in their opening brief, Governor Vázquez did eventually announce an

executive order closing almost all businesses in Puerto Rico over Easter weekend, which itself

caused a run on the grocery stores. Pls.’ Opening Br. at 12 & n.8, Dkt. No. 4-3. Thus, even if it is

supposed that false information about emergency conditions might marginally increase the risk of

public disorder, “those effects are both small and indistinguishable from effects produced by other

media,” including the government’s own announcements. Brown, 564 U.S. at 801–02.

        Furthermore, the Government has failed to demonstrate that less restrictive alternatives—

in particular, counterspeech—would not effectively advance the Government’s asserted interest in

preventing false alarms from undermining public safety. “The remedy for speech that is false is

speech that is true. This is the ordinary course in a free society.” Alvarez, 567 U.S. at 727 (plurality



                                                  13
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 14 of 21




opinion); see also id. at 738 (opinion of Breyer, J.) (“I would also note, like the plurality, that in

this area more accurate information will normally counteract the lie.”); 281 Care Comm. v.

Arneson, 766 F.3d 774, 794 (8th Cir. 2014) (“[C]ounterspeech, alone, establishes a viable less

restrictive means of addressing the preservation of fair and honest elections in Minnesota and

preventing fraud on the electorate.”). Rather than threatening prosecution for spreading

information about emergency conditions in Puerto Rico that the government deems to be false, the

Government should be holding regular press conferences, releasing pertinent public records, and

issuing public service announcements to explain its actions to the public. See Alvarez, 567 U.S. at

729 (plurality opinion) (suggesting that, instead of making it a crime to falsely claim the Medal of

Honor, the government could establish a database of Medal of Honor recipients). The Government

has done nothing in this case to rebut the First Amendment’s strong presumption that transparency

is more conducive to the long-term security of constitutional democracy than censorship.

       Instead, the Government takes the position that the Challenged Provisions are not facially

overbroad, because “a substantial number of the applications” of the Challenged Provisions

applications “are not unconstitutional.” Gov’t Br. at 19, Dkt. No. 13. Aside from restating the

statutory elements, the Government does not cite any precedent or provide any analysis to support

its assertion that the Challenged Provisions have a substantial legitimate sweep. In any event, the

Government’s argument is nonresponsive to Plaintiffs’ content-discrimination challenge. A

facially content-based statute is an invalid rule—unconstitutional in all its applications and a

fortiori substantially overbroad—unless the Government can demonstrate that the statute satisfies

strict scrutiny. See Reed, 135 S. Ct. at 2231. Because Challenged Provisions cannot “survive the

narrow tailoring inquiry” under strict (or even intermediate) scrutiny, they are facially




                                                 14
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 15 of 21




unconstitutional, regardless of whether the Government can hypothesize “a number of legitimate

applications.” Cutting v. City of Portland, 802 F.3d 79, 86 (1st Cir. 2015).

           C. The Challenged Provisions Are Unconstitutionally Vague.
       Finally, the Challenged Provisions cannot survive the stringent vagueness scrutiny applied

to criminal restrictions on speech. See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,

455 U.S. 489, 498–99 (1982). “A statute can be impermissibly vague for either of two independent

reasons. First, if it fails to provide people of ordinary intelligence a reasonable opportunity to

understand what conduct it prohibits. Second, if it authorizes or even encourages arbitrary and

discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000) (citing City of Chicago

v. Morales, 527 U.S. 41, 56–57 (1999)).

       25 L.P.R.A. § 3654(a) suffers from a vague actus reus requirement. It is entirely unclear

what the law means when it prohibits raising “false alarm[s]” about “non-existent abnormalities”

during a state of emergency or disaster. The Government argues that the provision is not vague,

because “a person of reasonable intelligence can understand that during an emergency or disaster,

providing false alarms about non-existing irregularities is the conduct proscribed.” Gov’t Br. at

24, Dkt. No. 13. This tautology does nothing to alleviate the vagueness inherent in the statutory

terms, and the Government’s definition of false alarm—“something causing alarm or excitement

that proves to be unfounded,” Id. at 19 n.4—does not appreciably reduce the provision’s scope.

Thus, 25 L.P.R.A. § 3654(a) potentially applies to speech on just about any matter of public

concern during an emergency, when even minor irregularities may tend to cause alarm or

excitement. Reports that a disease is deadlier than expected, that the government is planning to

impose or lift a curfew, that medical supplies are defective or depleted, that the financial system




                                                15
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 16 of 21




is on the verge of collapse, or that law enforcement officials are mistreating members of the public

all conceivably constitute “false alarms about non-existent abnormalities.” 3

       25 L.P.R.A. § 3654(f), on the other hand, suffers from a vague mens rea requirement. The

statute makes it a crime to transmit false information regarding an executive order declaring a state

of emergency or a disaster or a curfew with the intent to cause “confusion, panic or collective

public hysteria.” Plaintiffs argued in their opening brief that the terms “confusion, panic, or

collective public hysteria” are unconstitutionally vague and require journalists to speculate about

how the public might react to their reporting. Pls.’ Opening Br. at 27–28, Dkt. No. 4-3. The

Government does not provide any clarification for these statutory terms. Instead, it insists that the

provision is not vague, because “there has to be an intent to create such reaction.” Gov’t Br. at

26, Dkt. No. 13. However, the fact that the statute requires intent provides no protection at all,

since the underlying standard is inherently vague. See Smith v. Goguen, 415 U.S. 566, 580 (1974)

(rejecting the government’s contention that a statute criminalizing contemptuous treatment of the

flag would survive vagueness review if limited to intentionally contemptuous treatment, because

this construction of the statute still would not sufficiently “clarify what conduct constitutes

contempt, whether intentional or inadvertent”).

       The Challenged Provisions thus “range[] very broadly,” and “that breadth means that it

creates a significant risk of First Amendment harm.” Alvarez, 567 U.S. at 736 (opinion of Breyer,

J.). Plaintiffs and others who are unsure about what speech is prohibited must “steer far wider of



3
  In evaluating Plaintiffs’ facial vagueness challenge, the Court may consider how the statute
could apply to the various types of speech in which Plaintiffs and other members of the public
might wish to engage. See also Keyishian v. Bd. of Regents, 385 U.S. 589, 598–99 (1967)
(discussing all the possible applications of a vague prohibition against “seditious” utterances or
actions). In evaluating Plaintiffs’ prospective as-applied vagueness challenge, the Court may
consider the specific areas of confusion they have identified. See Rodríguez Cotto Decl. ¶ 31,
Dkt. No. 1-3; González Cotto Decl. ¶¶ 18–19, Dkt. No. 1-4.
                                                  16
          Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 17 of 21




the unlawful zone . . . than if the boundaries of the forbidden areas were clearly marked.” Grayned

v. City of Rockford, 408 U.S. 104, 109 (1972) (alteration in original) (citations and internal

quotation marks omitted). Moreover, without a clearly defined standard of liability, law

enforcement officials possess virtually unlimited discretion to engage in arbitrary or discriminatory

enforcement. The “need to eliminate the impermissible risk of discriminatory enforcement” is

especially important with respect to criminal regulations of speech, “for history shows that speech

is suppressed when either the speaker or the message is critical of those who enforce the law.”

Gentile v. State Bar, 501 U.S. 1030, 1051 (1991). Although the Government dismisses Plaintiffs’

concerns as hypothetical, the Court does not need to wait for latent dangers to be realized in order

to provide facial relief. “The question is not whether discriminatory enforcement occurred . . . but

whether the Rule is so imprecise that discriminatory enforcement is a real possibility.” Id. It is.

   III.      The Other Preliminary Injunction Factors Support Plaintiffs’ Right to Immediate
             Relief.

             A. Plaintiffs Have Demonstrated Irreparable Harm.

          The Government faults Plaintiffs’ “incorrect presumption” that “since they have made a

strong showing of likelihood of success on the merits of their First Amendment claim, it follows

that the irreparable injury component of the preliminary injunction analysis is satisfied as well.”

Gov’t Br. at 29, Dkt. No. 13. The Government’s dispute lies with the First Circuit, which expressly

established this presumption in Sindicato Puertorriqueño de Trabajadores v. Fortuno, 699 F.3d 1,

15 (1st Cir. 2012) (“Because we conclude that plaintiffs have made a strong showing of likelihood

of success on the merits of their First Amendment claim, it follows that the irreparable injury

component of the preliminary injunction analysis is satisfied as well. The district court therefore

erred in its finding that plaintiffs failed to make a sufficient showing of irreparable injury.”

(citations omitted)). See also Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of First

                                                 17
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 18 of 21




Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.”). The Government makes no attempt to distinguish Sindicato or Elrod, both of which were

cited in Plaintiffs’ opening brief. Pls.’ Opening Br. at 29, Dkt. No. 4-3.

       Furthermore, Plaintiffs have averred that the Challenged Provisions are irreparably

harming their First Amendment rights by chilling their own reporting and by making their sources

less likely to share information with them. See Rodríguez Cotto Decl. ¶¶ 27–32, Dkt. No. 1-3;

González Cotto Decl. ¶¶ 12–19, Dkt. No. 1-4. The Government argues that Plaintiffs’ chill is

purely “subjective,” because they have not yet been threatened with prosecution under the

Challenged Provisions. Gov’t Br. at 29, Dkt. No. 13. As discussed in Section I, however, Plaintiffs

face a credible threat of prosecution under the Challenged Provisions, given that 25 L.P.R.A. §

3654(f) was enacted two months ago and 25 L.P.R.A. § 3654(a) was invoked just last month to

prosecute Pastor Rivera Santiago. Because Plaintiffs’ chill “emanates from a credible threat of

prosecution,” they “need not either describe a plan to break the law or wait for a prosecution under

it.” Mangual, 317 F.3d at 60; see also Sindicato, 699 F.3d at 8–10, 15 (holding that the plaintiff

unions had established irreparable harm based on the threat of liability under Puerto Rico’s

campaign finance law, even though there was no indication that they had been threatened with an

enforcement action).

       The Government alternatively argues that Plaintiffs cannot demonstrate irreparable harm

because they have not ceased reporting altogether. Gov’t Br. at 30, Dkt. No. 13. But the Challenged

Provisions may unconstitutionally curtail Plaintiffs’ reporting without completely silencing it. As

the Government recognizes, “[a] burden on protected speech always causes some degree of

irreparable harm.” Id. (citing Elrod, 427 U.S. at 373–74). And “a claimant need not show he

ceased [speaking] altogether to demonstrate an injury in fact.” Kenny v. Wilson, 885 F.3d 280, 289



                                                 18
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 19 of 21




n.3 (4th Cir. 2018). Thus, in Mangual, the First Circuit held that the plaintiff was injured both by

the ongoing threat of prosecution for the investigative journalism he continued to perform and by

the self-censorship he was compelled to undertake in order to limit his legal exposure. 317 F.3d at

58, 60. Here, too, Plaintiffs have been forced to self-censor in order to mitigate their risk of

prosecution under the Challenged Provisions, even though they intend to continue reporting on

emergency conditions in Puerto Rico. This showing is sufficient to establish irreparable harm.

            B. The Balance of Hardships and the Public Interest Support Injunctive Relief.

        As this Court recognized in Firecross Ministries v. Municipality of Ponce, the balance of

hardships and the public interest “weigh[] heavily against Defendants” in any case where a plaintiff

demonstrates a likelihood of success on the merits of free speech claims, because “First

Amendment freedoms must always be protected” and “suppressing protected speech innately

harms the public interest as a whole.” 204 F. Supp. 2d 244, 250–51 (D.P.R. 2002). Thus, in any

First Amendment case where a plaintiff demonstrates a likelihood of success on the merits, the

“balance weighs heavily against Defendants.” Id. at 251. See also, e.g., Magriz v. Union de

Tronquistas de P.R., Local 901, 765 F. Supp. 2d 143, 157 (D.P.R. 2011) (“When a constitutional

violation is likely . . . the public interest militates in favor of injunctive relief because it is always

in the public interest to prevent violation of a party's constitutional rights.” (quoting Miller v. City

of Cincinnati, 622 F.3d 524, 540 (6th Cir. 2010))). These presumptions carry special force when

press freedoms are at stake, because “[a] broadly defined freedom of the press assures the

maintenance of our political system and an open society.” Time, Inc., 385 U.S. at 389.

        Plaintiffs do not dispute that “seeking public safety and ensuring that people are safe during

an emergency is also valuable.” Gov’t Br. at 32, Dkt. No. 13. But the First Amendment rights to

free speech and a free press promote, rather than undermine, public safety. “The Framers of the



                                                   19
         Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 20 of 21




First Amendment, fully aware of both the need to defend a new nation and the abuses of the English

and Colonial Governments, sought to give this new society strength and security by providing that

freedom of speech, press, religion, and assembly should not be abridged.” New York Times Co.,

403 U.S. at 719. Thus, “[o]ur constitutional tradition stands against the idea that we need Oceania's

Ministry of Truth.” Alvarez, 567 U.S. at 723 (plurality opinion) (citing George Orwell, Nineteen

Eighty–Four (1949) (Centennial ed. 2003)). As discussed in Section II.B, the Government has

failed to demonstrate that the Challenged Provisions are essential to maintaining public order. Nor

has it shown that less restrictive alternatives (such as government transparency) would be

ineffective at promoting public safety. The Government should not be allowed to invoke vague

concerns about “security” as a free pass to run roughshod over the First Amendment.

   IV.      The Court Should Waive Any Bond Requirement Under Rule 65(c).

         Finally, pursuant to Federal Rule of Civil Procedure 65(c), the Government moves the

Court to impose a $10,000 bond requirement as a condition of any preliminary injunction against

Challenged Provisions. Gov’t Br. at 33–34, Dkt. No. 13. Plaintiffs respectfully request that this

Court waive any bond requirement under Rule 65(c). Waiving the bond requirement is warranted

because Plaintiffs seek to vindicate constitutional rights, and so their lawsuit is in the public

interest. See Crowley v. Local No. 82, Furniture & Piano Moving, Furniture Store Drivers,

Helpers, Warehousemen, & Packers, 679 F.2d 978, 1000 (1st Cir. 1982) (“[N]o bond is required

in suits to enforce important federal rights or public interests.” (internal quotation marks omitted)),

rev’d on other grounds, 467 U.S. 526 (1984); see also, e.g., Instant Air Freight Co. v. C.F. Air

Freight, Inc., 882 F.2d 797, 803 n.8 (3d Cir. 1989) (collecting cases); City of Atlanta v. Metro.

Atlanta Rapid Transit Auth., 636 F.2d 1084, 1094 (5th Cir. 1981) (noting that courts have

recognized that public interest litigation is an exception to the Rule 65 bond requirement).



                                                  20
        Case 3:20-cv-01235-PAD Document 16 Filed 06/10/20 Page 21 of 21




                                        CONCLUSION
       For the foregoing reasons, Plaintiffs respectfully request that the Court issue a preliminary

injunction prohibiting Defendant from enforcing 25 L.P.R.A. §§ 3654(a) and (f). Plaintiffs also

respectfully request that the Court waive any bond requirement under Federal Rule of Civil

Procedure 65(c).

       I HEREBY CERTIFY: That on this same date I have served this Motion to all defendants

through the CM/ECF system which will serve copies to all parties in this case.

       DATED: June 10, 2020.

                                                     S/Fermin L. Arraiza-Navas
                                                     FERMÍN L. ARRAIZA NAVAS
                                                     USDC-PR #215705
                                                     William Ramirez-Hernández+
                                                     American Civil Liberties Union
                                                     of Puerto Rico
                                                     Union Plaza
                                                     416 Avenida Ponce de León, Suite 1105
                                                     San Juan, Puerto Rico 00918
                                                     (787) 753-9493
                                                     (646) 740-3865
                                                     farraiza@aclu.org
                                                     wramirez@aclu.org

                                                     Brian Hauss*
                                                     Emerson Sykes+
                                                     Arianna Demas+
                                                     ACLU Foundation
                                                     125 Broad Street, 18th Floor
                                                     New York, New York 10004
                                                     (212) 549-2500
                                                     bhauss@aclu.org

                                                     *Pro hac vice
                                                     + Of counsel

                                                     Attorneys for Plaintiffs



                                                21
